DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on September 1, 2017 and an application filed in Denmark on September 10, 2017. It is noted, however, that applicant has not filed a certified copy of the Great Britain (GB1714071.6) application and Denmark application (PA201700492) as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the office of Mr. Darcy (Reg. No. 55,098) on 06/07/2022.

The application has been amended as follows: 

Amend claim 1 as follows:
1. A fire-resistant energy storage device, comprising:
a fire-resistant chassis; and 
one or more energy storage elements comprising at least one battery housed in the chassis; a heat exchanger surrounding the one or more energy storage elements and configured to (a) cool the one or more energy storage elements and (b) protect the one or more energy storage elements from a fire external to the fire-resistant energy storage device. 

Response to Arguments
Applicant’s arguments, see page 5-7, filed 03/21/2022, with respect to claims 1, 4, 5, 18, 19 have been fully considered and are persuasive. 
Additional prior art reference US PGPub 2012/0242206 discloses an enclosure comprising a fire-resistant material layer [0007] for storing objects of value [0038], and wherein heat exchangers 70 are formed on the lateral sides of the enclosure [Figures 1 and 7, 0071]. However, even if batteries were selected as the stored object of value, even two separate heat exchangers do not surround the enclosed object [Figures 1 and 7] as required by the claims. The size of the heat exchanger is optimized relative to the available container volume for energy optimized heat dissipation [0021, 0005], so adjusting the exchanger to surround stored batteries so as to arrive at the claimed invention would not have been obvious to one of ordinary skill in the art. The rejections of claims 1, 4, 5, 18, 19 have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-19 and 21 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725